IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50454
                         Summary Calendar



JOE FRED BURLESON,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-99-CV-519-EP
                        --------------------
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Joe Fred Burleson, Texas inmate #709759, proceeding pro

se, and in forma pauperis, appeals the district court’s denial of

his 28 U.S.C. § 2254 petition.   In Scott v. Johnson, 227 F.3d 260,

262-63 (5th Cir. 2000), we sanctioned the sua sponte application of

the 28 U.S.C. § 2244(d) one-year statute of limitations provided

that the State had not intentionally waived the limitations defense

and provided that the petitioner had notice and a reasonable

opportunity to respond to the proposed application of the statute

of limitations. Respondent asserted the limitations defense in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 00-50454
                                       -2-

district court, and Burleson had at least two opportunities to

argue against application of the 28 U.S.C. § 2244(d) statute of

limitations.

              The record indicates that Burleson submitted his 28

U.S.C.    §   2254   petition     more   than   fifteen   months   after   the

limitations period expired.         Burleson’s state habeas application,

which was filed after the one-year limitations period expired, did

not toll the period.      The limitations period also was not tolled by

statute    while     Burleson’s    prior,   federal   habeas   petition    was

pending.      See Grooms v. Johnson, 208 F.3d 488, 489 (5th Cir. 1999)

(holding that the 28 U.S.C. § 2244(d) limitations period is not

tolled while a prior federal habeas petition is pending).

              Burleson provided no argument in favor of the application

of equitable tolling in his case.               “Equitable tolling applies

principally where the plaintiff is actively misled by the defendant

about the cause of action or is prevented in some extraordinary way

from asserting his rights.”         Grooms, 208 F.3d at 489-90 (citation

and internal quotations omitted).           The record discloses no grounds

for the application of equitable tolling.          Accordingly, Burleson’s

28 U.S.C. § 2254 petition is barred by the statute of limitations

in 28 U.S.C. § 2244(d).         The district court’s judgment is VACATED

and the case is REMANDED for entry of judgment in accordance with

this opinion.

              VACATED and REMANDED.